The motion for leave to file a bill of complaint is granted. The defendant shall file his answer on or before November 20, 1965. The plaintiff shall file its brief on the merits on or before December 20, 1965. The defendant shall file his brief on the merits on or before January 5, 1966. The case is set for oral argument on Monday, January 17, 1966. Any State may submit a brief, amicus curiae, on or before December 20, 1965, and any such State desiring to participate in the oral argument, as amicus curiae, shall file with the Clerk of the Court a request for permission to do so on or before December 20, 1965.
Mr. Justice Black, Mr. Justice Harlan and Mr. Justice Stewart would deny the motion for leave to file the bill of complaint.